IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1829
                              Filed August 31, 2022


SONDRA MARIE THURMAN,
    Petitioner-Appellant,

vs.

JEREMY SHUEY,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Grundy County, David P. Odekirk,

Judge.



       A mother appeals the district court’s decision denying her request to modify

the physical care provisions of the parties’ original custody order. AFFIRMED.



       C. Aron Vaughn and Barry S. Kaplan of Kaplan & Frese, LLP, Marshalltown,

for appellant.

       Katie M. Naset of Hope Law Firm & Associates, P.C., West Des Moines, for

appellee.



       Considered by Vaitheswaran, P.J., Schumacher, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


SCHUMACHER, Judge.

       Sondra Thurman appeals the district court’s decision denying her request

to modify the physical care provision of the original custody order placing the

parties’ two children in the physical care of Jeremy Shuey. Sondra has failed to

show a substantial change in circumstances. And after considering the financial

conditions of the parties, we deny Jeremy’s request for appellate attorney fees.

       I.     Background Facts & Proceedings

       Sondra and Jeremy are the parents of S.S., born in 2007, and K.S., born in

2009.1 The parties have never been married. An order filed on September 9,

2011, awarded the parties joint legal custody of the children and placed them in

Jeremy’s physical care. Sondra was granted visitation on alternating weekends,

alternating holidays, and six weeks in the summer. Sondra was ordered to pay

child support for the children. At the time of the original order, the children were

living with Jeremy and the paternal grandparents. The court noted, “At present the

children appear to be in the most stable and ‘normal’ home environment they have

been in since birth.”

       On November 23, 2020, Sondra petitioned to modify the original order,

claiming there had been a material and substantial change of circumstances

requiring a modification of physical care. Jeremy counter-claimed, asking for an

increase in Sondra’s child support obligation.

       The modification hearing was held on November 4, 2021. Sondra was living

in a three-bedroom home in Conrad with her boyfriend. She was a certified nursing


1S.S. is developmentally delayed and has significant learning issues. K.S. excels
academically. Both children are in good health.
                                        3


aid and certified medication aid. Sondra worked fifty to sixty hours per week and

earned $41,850 per year. She testified that there were communication problems

with Jeremy, and he did not let her know about medical appointments or school

conferences for the children. She stated Jeremy would not tell her the name of the

children’s doctor or dentist. Sondra stated both children expressed an interest in

living with her.

       Jeremy testified he was living with the children in his parents’ home in

Newton. He was married, and his wife lived in St. Louis, Missouri.2 Jeremy was

employed as a security guard at Unity Point Hospital in Grinnell, where he earned

$31,773 per year. He stated Sondra had reported him to the Iowa Department of

Human Services approximately ten times and all of the reports were unfounded.

He had concerns about Sondra’s past drug use and mental-health problems.

       On November 5, the district court denied Sondra’s request to modify the

physical care provisions of the paternity decree. The court found Sondra had not

shown a substantial change in circumstances concerning custody, physical care,

or visitation. The court increased Sondra’s child support obligation.3 Sondra now

appeals.

       II.     Standard of Review

       We review de novo actions to modify a physical care decision in a paternity

case under Iowa Code section 600B.40 (2020). Iowa R. App. P. 6.907; see also

Mason v. Hall, 419 N.W.2d 367, 369 (Iowa 1988). “We have a duty to examine the


2 Jeremy testified he did not intend to move to St. Louis. He stated he had a long-
distance marriage and his wife was planning to move to Iowa after her son
graduated from high school.
3 Sondra does not appeal the child support increase.
                                         4


entire record and adjudicate anew rights on the issues properly presented.”

Nicolou v. Clements, 516 N.W.2d 905, 906 (Iowa Ct. App. 1994). “Prior cases

have little precedential value, and we must base our decision primarily on the

particular circumstances of the parties presently before us.” Melchiori v. Kooi, 644

N.W.2d 365, 368 (Iowa Ct. App. 2002). “We base our decision on the unique

circumstances of each case.” Fortner v. Howe, No. 15-0460, 2016 WL 4384488,

at *1 (Iowa Ct. App. Aug. 17, 2016).

       III.   Physical Care

       Sondra contends the district court should have granted her request to

modify the physical care provision of the parties’ original custody order. She states

that there has been a substantial change in circumstances because there was a

complete breakdown of communication between the parties. She also states that

Jeremy does not support her relationship with the children. Sondra asserts that

Jeremy has not provided the children with stable living conditions. He had a

sequence of several romantic partners; Jeremy and the children would move in

with a woman then move out again when the relationship did not work out. Sondra

states that she has become more stable and can now provide superior care to the

children.

       “In making custody determinations under Iowa Code chapter 600B, we look

to the factors provided in Iowa Code section 598.41(3) as well as our case law.”

In re Washington, No. 17-1005, 2018 WL 1858297, at *2 (Iowa Ct. App. Apr. 18,

2018) (citing Iowa Code § 600B.40). In considering a request for modification of

physical care, we have previously stated:
                                           5


              The first question we need to address is whether the record
       shows there has been a substantial change of circumstances such
       as is necessary for a modification of the custody provisions of a
       paternity decree. Courts are empowered to modify the custodial
       terms of a paternity decree only when there has been a substantial
       change in circumstances since the time of the decree, not
       contemplated by the court when the decree was entered, which was
       more or less permanent, and relates to the welfare of the child.

Melchiori, 644 N.W.2d at 368. A party requesting modification of physical care

also has the burden to show the ability to provide superior care. McKee v. Dicus,

785 N.W.2d 733, 736 (Iowa Ct. App. 2010). Our overriding consideration is always

the best interests of the children. Nicolou, 516 N.W.2d at 906.

       The district court stated it “paid particular attention to the credibility of the

parties and witnesses as revealed by their appearance and demeanor.” The court

stated:

              The Court is convinced and finds a substantial change of
       circumstances has not been shown as concerns custody, placement
       and visitation. Thus the Court finds no modification of the custody,
       placement and visitation provisions set forth in the 2011 Ruling
       should be made. The Court finds both parents to be fit, competent
       and loving; each capable of fully providing for the physical and
       emotional needs of their children. The Court finds that it continues
       to be in the children’s best interest to have maximum physical and
       emotional contact with both parents under the provisions of the 2011
       Ruling.

       Many of Sondra’s concerns arose due to her belief Jeremy was not fully

recognizing her rights as a joint legal custodian of the children.4          The court

addressed her concerns, stating,


4 The terms “joint custody” and “joint legal custody” are defined in section 598.1(3)
to mean:
       [A]n award of legal custody of a minor child to both parents jointly
       under which both parents have legal custodial rights and
       responsibilities toward the child and under which neither parent has
       legal custodial rights superior to those of the other parent. Rights
                                         6


      Again, the parties are admonished as to their respective duties and
      obligations as joint legal custodians of the children to work together
      in their children’s best interests. The Court again emphasizes to
      each party that joint custody shall mean both parents shall have an
      equal voice in the children’s education and general welfare, to
      include, but not limited to, the children’s religious training, important
      medical and health decisions involving the children, vacations with
      the children and any other matters concerning the well-being and
      raising of the children.

The court reminded the parties of their duties as joint legal custodians, meaning

“both parents are to have legal access to information concerning their children,

including, but not limited to, medical, educational, and law enforcement records,”

under Iowa Code section 598.41(1)(e).

      “[W]e recognize that the district court was able to listen to and observe the

parties and witnesses.” McKee, 785 N.W.2d at 736. On appeal, we are not able

to independently assess the demeanor of the witnesses. Hesseltine v. Sorensen,

No. 18-1603, 2019 WL 2524120, at *2 (Iowa Ct. App. June 19, 2019). For this

reason, we give weight to the court’s factual findings. See Pistek v. Karsjens,

No. 18-0621, 2019 WL 1933995, at *2 (Iowa Ct. App. May 1, 2019). We give

weight to the fact findings of the district court, especially in determining the

credibility of witnesses, but are not bound by them. Ruden v. Peach, 904 N.W.2d

410, 412 (Iowa Ct. App. 2017).

      We determine the district court properly concluded that Sondra did not show

there had been a substantial change of circumstances. The evidence did not show

the communication problems between the parties were worse now than they were



      and responsibilities of joint legal custody include but are not limited
      to equal participation in decisions affecting the child’s legal status,
      medical care, education, extracurricular activities, and religious
      instruction.
                                          7


at the time of the original order in 2011. The court considered Sondra’s complaints

about Jeremy’s parenting of the children but concluded, “Jeremy has maintained

a stable household for the parties’ minor children since the 2011 ruling.” We defer

to the court’s credibility determinations and affirm the court’s decision denying

Sondra’s petition to modify the physical care provisions of the paternity decree.

       IV.    Attorney Fees

       Jeremy seeks appellate attorney fees. He has not submitted an affidavit of

attorney fees to support his request. Appellate attorney fees may be awarded after

considering “the needs of the party making the request, the ability of the other party

to pay, and whether the party making the request was obligated to defend the trial

court’s decision on appeal.” Markey v. Carney, 705 N.W.2d 13, 26 (Iowa 2005)

(citation omitted).

       “An award of appellate attorney fees is within the discretion of the appellate

court.” Id. On consideration of the financial condition of each party, we conclude

an award of appellate attorney fees is not appropriate in this case. Each party

shall pay their own appellate attorney fees.

       AFFIRMED.